Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a band-pass filter in whose pass range a product of the rotational speed of the drive side wheel and the number (N) of blocking elements lies” renders the claim indefinite because it is unclear what the pass range is. The bounds of the pass range is not clearly claimed. 
All remaining claims are rejected as they depend from rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub. No. 2012/0274254 A1, herein, Muller) in view of Saur (US Pub. No. 2013/0240230 A1).
Regarding claim 10, Muller discloses a handheld power tool (1 – Fig. 1) including: 
a tool socket (2) to hold a tool (4) along a working axis (10); 
a motor (5); 
a slip clutch (19) having a drive side wheel (20) on a drive side and a driven side wheel (23) on a driven side as well as a number (N) of blocking elements (21) arranged between the drive side wheel and the driven side wheel, the blocking elements movable relative to the driven side wheel (23) (Para [0010]) and the blocking elements held engaged with the one wheel (20) by a spring force (22), in order to transmit a torque from the drive side wheel to the driven side wheel and in order to interrupt the transmission of torque when a torque exceeding a threshold value (“threshold value” – Para [0012]) is present; 
a sensor (25) serving to record a measured signal indicating movements (“positon of the angle of a rotor” – Para [0011]) of the handheld power tool;
Muller does not expressly disclose a band-pass filter in whose pass range a product of the rotational speed of the drive side wheel and the number (N) of blocking 
Saur teaches a band-pass filter (within control unit 42) in whose pass range a product of the rotational speed of the drive side wheel and the number (N) of blocking elements lies; and an evaluation unit (50), the measured signal (54) filtered by the band-pass filter being fed to the evaluation unit, the evaluation unit reducing a rotational speed of the motor (“reduction in the power of drive motor 18” – Para [0051]) in response to the filtered measured signal exceeding a limit value (“exceeds the average amplitude of the acceleration signal 54” – Para [0050]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the handheld power tool as disclosed by Muller with a band-pass filter in whose pass range a product of the rotational speed of the drive side wheel and the number (N) of blocking elements lies; and an evaluation unit, the measured signal filtered by the band-pass filter being fed to the evaluation unit, the evaluation unit reducing a rotational speed of the motor in response to the filtered measured signal exceeding a limit value as taught by Saur in order to further simplify the structural design of the power tool and to ensure a safe and reliable detection of an activation of the torque clutch (Saur, Para [0012] and [0014]).

Regarding claim 3, Muller in view of Saur teaches the handheld power tool as recited above, wherein the evaluation unit emits an error signal (“acoustic and/or visual signals” – Saur, Para [0051]) when the filtered measured signal exceeds the limit value.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the handheld power tool as disclosed by Muller so that the evaluation unit emits an error signal when the filtered measured signal exceeds the limit value as taught by Saur in order to further ensure a safe and reliable detection of an activation of the torque clutch (Saur, Para [0012] and [0014]).

Regarding claim 4, Muller in view of Saur teaches the handheld power tool as recited above, wherein the band-pass filter has an adjustable center frequency calculated as the product of the rotational speed of the drive side wheel and the number (N) of blocking elements.
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the band-pass filter so that it has an adjustable center frequency calculated as the product of the rotational speed of the drive side wheel and the number (N) of blocking elements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101

Regarding claim 5, Muller in view of Saur teaches the handheld power tool as recited above, wherein the frequency band is within the range from 75% to 150% of the product of the number (N) of blocking elements and the rotational speed of the drive side wheel.
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the control method taught by Muller in view Saur so that the frequency band is within the range from 75% to 150% of the product of the number (N) of blocking elements and the rotational speed of the drive side wheel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub. No. 2012/0274254 A1, herein, Muller) in view of Saur (US Pub. No. 
Regarding claim 2, Muller in view of Saur teaches the handheld power tool as recited above.
Muller in view of Saur does not expressly disclose that the sensor is a gyro sensor serving to detect the measured signal as a measure of rotational movements around the working axis.
Takano teaches a gyro sensor (“gyro sensor”) serving to detect the measured signal as a measure of rotational movements around the working axis (Col. 7, lns 24-27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the handheld power tool as taught by Muller in view of Saur with a gyro sensor serving to detect the measured signal as a measure of rotational movements around the working axis as taught by Takano in order to further ensure the stability of the tool during operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






February 25, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731